Citation Nr: 1223196	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-25 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to a rating in excess of 10 percent for a left shoulder disability. 

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability, status post arthroscopic surgery, with surgical scars. 

5.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

6.  Entitlement to an initial rating in excess of 10 percent for atypical chest pain, myocardial bridge, status post cardiac catheterization. 

7.  Entitlement to an initial rating in excess of 10 percent for right knee anterolateral scar, status post arthroscopic surgery.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993 and from December 2000 to July 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Portland, Oregon, currently has jurisdiction of the claims.

The December 2006 rating decision denied service connection for hearing loss, a low back disorder, and right knee scars and granted service connection for atypical chest pain, myocardial bridge, status-post cardiac catheterization, with a 10 percent rating effective July 18, 2006, granted service connection for hypertension and a right knee disability, status-post arthroscopic surgery, with surgical scars, both with noncompensable ratings also effective July 18, 2006, and reinstated a 10 percent disability rating for the previously service-connected left shoulder disability following the Veteran's discharge from active duty in July 2006.  

In a June 2008 rating decision, the Portland RO granted a noncompensable rating for right knee scars as part of the service-connected right knee disability.  The Veteran thereafter perfected his appeal of the December 2006 rating decision.  In a February 2012 rating decision, a separate 10 percent rating for right knee anterolateral scar, status post arthroscopic surgery, was granted effective December 13, 2010.  Despite the separate rating, that issue remains before the Board for appellate review.  The Board notes that the separate right knee scar disability was not included in a May 2012 supplemental statement of the case.  

The June 2008 rating decision also increased the ratings assigned for hypertension and right knee disability, status post arthroscopic surgery, with surgical scars, to 10 percent, effective July 18, 2006.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The December 2006 rating decision also denied entitlement to service connection for a left knee disorder and the Veteran perfected an appeal.  In a February 2010 rating decision, service connection for torn medial meniscus, left knee, was granted with a 10 percent rating effective July 18, 2006.  That issue is no longer before the Board for appellate review.  

The Veteran requested a Board hearing on his August 2008 VA Form 9, but subsequently withdrew that request.  See VA Form 21-4138 received March 2010.  

The claims were remanded by the Board in October 2010 for additional development.  The actions directed by the Board have been accomplished and the matters returned for appellate review.  

The issue of service connection for a low back disorder and the claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving entitlement to service connection for hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal involving service connection for hearing loss.  See appeal withdrawal election form.  The appellant has withdrawn his appeal concerning this claim.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed.



ORDER

The issue of entitlement to service connection for hearing loss is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the remaining claims.  

The claims were previously remanded in order to obtain outstanding VA treatment records, to include those from the VA Medical Center (VAMC) in Portland, Oregon.  Although those remand instructions were complied with, it appears that there are additional outstanding VA treatment records.  More specifically, in a November 2010 letter to the AMC, the Portland VAMC indicated that the Veteran was also seen in the Eastern Colorado Healthcare System.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the AMC made no effort to obtain records from the Eastern Colorado Healthcare System, the claims must be remanded to obtain them.  

The Board notes that in another record, apparently generated in conjunction with an inquiry into perpetualized records, it appears that the Veteran may have been treated by VA facilities other than the Eastern Colorado Healthcare System, to include FHI.  Review of the claims folder reveals that it contains treatment records from other VA facilities identified on this document, to include Cheyenne (CHY), Roseburg (ROS), and White City (WCO).  On remand, however, VA must make efforts to identify all VA facilities from which the Veteran received treatment and, if records from those facilities have not been obtained, request them.  A specific request for records from FHI must also be made.  

As the claims are being remanded for the foregoing reasons, recent VA treatment records from the VA facilities in White City and Portland must be obtained and the Veteran should be scheduled for more contemporaneous VA examinations to determine the current severity of his service-connected left shoulder and right knee disabilities, hypertension, and cardiac condition.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Identify all VA facilities from which the Veteran received treatment and, if records from those facilities have not been obtained, request them.  

2.  Obtain the Veteran's complete VA treatment records from the Eastern Colorado Healthcare System and FHI.  

3.  Obtain the Veteran's treatment records from the Portland VAMC, dated since January 2010, and the White City VAMC, dated since May 2012.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hypertension and atypical chest pain, myocardial bridge, status post cardiac catheterization.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should identify all residuals attributable to the Veteran's service-connected hypertension and atypical chest pain, myocardial bridge, status post cardiac catheterization.  

The examiner must specifically report if service-connected atypical chest pain, myocardial bridge, status post cardiac catheterization, is manifested by a workload of greater than 5 METs but not greater than 7 METs and results in dyspnea, fatigue, angina, dizziness, or syncope, or; whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

5.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected left shoulder and right knee disabilities, to include the service-connected right knee scar.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Any indicated studies must be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected left shoulder and right knee disabilities, to include the right knee scar.

The examiner is to report the range of motion measurements for the left shoulder and right knee, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the left shoulder and right knee are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must state whether there is any evidence of left shoulder and/or right knee ankylosis; any recurrent subluxation or lateral instability involving the right knee, and, if so, to what extent; any impairment of the tibia/fibula involving the right knee; and any impairment of the clavicle, scapula or humerus.   

The examiner should describe the residual right knee scar in detail, noting whether it is deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scar(s) should be measured.  

The examiner should also state whether the residual right knee scar results in any limitation of function.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  Finally, readjudicate the issues on appeal, to include the issue of whether the Veteran is entitled to an initial rating in excess of 10 percent for right knee anterolateral scar, status post arthroscopic surgery.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


